Title: To Thomas Jefferson from Thomas Carnes, 28 August 1805
From: Carnes, Thomas
To: Jefferson, Thomas


                  
                     Rich Mond —augest 28th in the year of ouwr Lord 5805
                  
                  Pease Love Comos and Glory—to all Man kind and indepandant to the Slaves & honard and Dear Sir With Plasher I Now in form you that the Grat God is Returned to Me My Comon Sances and as I have Bin out of My Reasen for thirty Nine years I Now a Plie to your Lord Ship to Stand My Gardean for I a Plied to the Grand Lodge in Boston But thea Nue Me Not all tho thea Sayed that the Grat God had Past Me Purfect thrue Gale and By the Docter and in fact thrue hall Now Sir if thea Sayed that the Grat God Parsted Me Purfect thrue Gale Wie Did thea Not tack Wot the Grat God Wood No Said thea as the Juws Did I Wood Crusefy all Mity God But you Can Not for he Was Be for he Was Now Sir I have Sant My Will to the Grand Lodge of free Massons to Philadelphia and Said you Wie Did you Not Sand it to Me Be Cous I Now have to tack Care of you Bater and you Do of your Salf Now Said you I find that Mr Carnes have Not Bin yoused a Cordan to the Laws of Man God or the Devel and Now he Never Did Secur a Han, and He By the Prufe that We Can find in the  Be half of the younited Stats he Can a Pear as the on Wisebal God the farther in the Sun and the Sun in the farther how Shall  We Do this Mr. Carns you Sand to Boston and tack oup Me Neel the Rop Macker and his Sun arch thea have Bin in Low this forty year and thea have Mad it a Rule to have false Peepall to Swar Do you No this yes his Sun arch had Thomas Chub of Charlstown and Mr Maneer of Charlstown and Story Chandler and he Wood Be from two to three Weeks a larning tham how to Swar theas Man Wos in Bondage to Mr. Neel and Me Neel Rand as a God you Must Mind this you Se...france Bony Part is Rite and if you  Mind Me Bony Part Will Sand Me his Sowrd and the King of England you Must Call ‘on’ the Master of the Grand Lodge at Baston and Philadelphia you Se a Boue one hundred Peepell Will Cum to the Bar it Will friten you for By the Grat God I Se you Do your Bisness for theas Man Shall Be Brot to the Bar or alse I Never Se God I to Work for you  May the Grat and Wise God Pur tack all Nashans thrue the Blasings of owr Lord and Saver & Jesus Christ a Man God Save the Glob & your to Sarve tul Dath
                                       
                            Thomas Carnes
                            
                        
                  
                     Mr Carnes hue is the Witnes a Ganst Mr. Neel Lier Danham and his brother Rop Mackers Lise Dupy and John Cook Rop Mackers Mr. Warker and Willim two Labers Mr. Dupy Will find tham John Muye and fill Cartrete Rop Mackers Now you Se this Came from all Mity God to Pur tack your Country Mr Neel ows Me Eaght hundred Dolars Pruf John Couch Peter Eads the Shareif you Do Not Mind Me Moor  and the free Massons is you Se My farther Will Sink a Small town for you to Bring you to your Sances if you Will Not Se Me Dun Jastes By Go to Bony Part or the king of Englan
                  
               